DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 11/25/2020. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 11/25/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s a terminal disclaimer will be filed when the claims are in condition for allowance.

In regards to Argument 2, Applicant/s state/s Flour, Anad, and Baumgart does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states since no terminal disclaimer as has been filed, therefore, the rejection of Double Patent has to remain.

In response to Argument 2, Applicant’s arguments, see Remarks, filed 2/22/2021, with respect to the rejection(s) of claim(s) 1, 2, 3, 4, 5, 6, 7, 13, 14, 15, 16, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flour et al (U.S. Patent Pub. No. 2013/0077845, hereafter referred to as Flour) in view of Anad et al (U.S. Patent No. 6,639,211, hereafter referred to as Anad) in view of Samson-Himmelstjerna et al (U.S. Patent Pub No. 2018/0180697, hereafter referred to as Samson)

Claim Rejections - 35 USC § 112
The Examiner has withdrawn the rejections for 35 USC § 112 in response to Applicants arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,470,731. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both related to the angiographic imaging using a triggering event for capturing image as well administering contrast bolus.
Pending Claims
Patent No. 10,470,731 Claims

1
2
2
3
3
4
4
5
5
6
6
8
1
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18
12
19
17
20
18



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 3, 4, 5, 6, 7, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 103(a) by Flour et al (U.S. Patent Pub. No. 2013/0077845, hereafter referred to as Flour) in view of Samson-Himmelstjerna et al (U.S. Patent No. 2018/0180697, hereafter referred to as Samson) in view of Samson-Himmelstjerna et al (U.S. Patent Pub No. 2018/0180697, hereafter referred to as Samson).

Regarding Claim 1, Flour teaches a system comprising: a processing unit to: detect a trigger event (paragraph 71, Flour teaches a trigger event for injecting contrast into the image.); in response to detection of the trigger event, automatically inject a bolus of contrast medium into a patient volume after expiration of a predetermined injection delay period (paragraph 71, Flours teaches using ECG trigger for inject contrast into the patient.).
Flour does not explicitly disclose in response to detection of the trigger event, automatically acquire a plurality of images after expiration of a predetermined imaging delay period, a first image of the plurality of images comprising  a first bolus image of the bolus at a first location within vasculature of the patient volume and a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume; and
combine at least the first image and the second image of the plurality of images to a generate a composite image, the composite image including a first representation of the bolus at the first location and a second representation of the bolus at the second location within vasculature of the patient volume; and 
a display to display the composite image.  
Anad is in the same field of art of angiographic imaging. Further, Anad teaches in response to detection of the trigger event, automatically acquire a plurality of images after expiration of a predetermined imaging delay period (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, the Examiner interprets that Anad also uses a time delay to capture images.), a first image of the plurality of images comprising  a first bolus image of the bolus at a first location within vasculature of the patient volume (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, the Examiner interprets that the Claim 1, col 7- 8, state that Anad is capturing multiple low resolution image to determine edge of bolus.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flour by incorporating the automatic edge detection of the bolus after disbursement in the patient that is taught by Anad, to make the invention that when imaging patient, automatically release the bolus into the patient and then determines location of the bolus via image processing to perform the angiographic imaging at the precise time and location of the bolus; thus, one of ordinary skilled in the art would be motivated to combine the references since therefore, a need exists for a contrast-enhanced magnetic resonance angiography method having zero latency between the detection of the bolus and the acquisition of a high-resolution magnetic resonance angiogram (col. 2 line 5-13, Anad).
Flour in view of Anad does not explicitly disclose a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume; and combine at least the first image and the second image of the plurality of images to a generate a composite image, the composite image including a first representation of the bolus at the first location and a second representation of the bolus at the second location within vasculature of the patient volume; and a display to display the composite image.
Samson is in the same field of art of angiographic imaging. Further, Samson teaches a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume (paragraph 70-paragraph 79, Samson teaches a second set of images from the second trigger point of bolus.); and
paragraph 66-paragraph 71, Samson teaches determining a first and second bolus and combining the MR images), the composite image including a first representation of the bolus at the first location and a second representation of the bolus at the second location within vasculature of the patient volume (paragraph 39, paragraph 53, paragraph 60-paragraph 69, Samson teaches capturing different images.); and 
a display to display the composite image (paragraph 76, Samson teaches displaying on the image.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flour in view of Anad by incorporating the image processing of capturing multiple bolus trigger points that is taught by Samson, to make the invention that when imaging patient, automatically release the bolus into the patient and then determines location of the bolus via image processing to perform the angiographic imaging at the precise time and location of the bolus and then combines all the image to be displayed for diagnosis; thus, one of ordinary skilled in the art would be motivated to combine the references since thus, it is an object of the invention at hand to provide an MR system, a MR method and a corresponding computer program, which make it possible to improve the generation of MR data of a flowing fluid (paragraph 3, Samson).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Flour, Anad, and Samson discloses wherein each of the plurality of images is acquired at a predefined imaging interval, and wherein a distance traveled by the bolus paragraph 101, Samson).

In regards to Claim 3, Flour, Anad, and Samson discloses wherein generation of the composite image comprises: determination of a curve connecting the first location and the second location (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus.); and generating a representation of the curve in the composite image (paragraph 70-paragraph 79, Samson).  

In regards to Claim 4, Flour, Anad, and Samson discloses identification of opposite edges of the bolus in the first bolus image and the second bolus image (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, col. 5 lines 10-23.); determination of an outer contour of the vasculature based on the identified opposite edges (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, col. 5 lines 10-23); and generation of a representation of the outer contour in the composite image (paragraph 70-paragraph 79, Samson)  

In regards to Claim 5, Flour, Anad, and Samson discloses wherein generation of the composite image comprises: identification of opposite edges of the bolus in the first bolus image and the second bolus image (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, col. 5 lines 10-23); determination of an outer contour of the vasculature based on the identified opposite edges (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, col. 5 lines 10-23); and generation of a representation of the outer contour in the composite image (paragraph 60-paragraph 69, Samson).

In regards to Claim 6, Flour, Anad, and Samson discloses wherein generation of the composite image comprises: determination of foreshortening at a location of the vasculature based on a decreased size of the bolus and an increase in an intensity of the bolus at the location in an acquired image as compared to a size of the bolus and an intensity of the bolus in another of the acquired images (col. 5 lines 55- col. 6 line 15, Anad).  


In regards to Claim 7, Flour, Anad, and Samson discloses an X-ray detector and an X-ray source operable to acquire the plurality of images (paragraph 78, Flour); and a contrast injector to inject the bolus into the patient volume (paragraph 87, Samson).  

Regarding Claim 13, Flour teaches a method comprising: detecting a trigger event (paragraph 71, Flour teaches a trigger event for injecting contrast into the image.); in response to detecting the trigger event, automatically injecting a bolus of contrast medium into a patient volume after expiration of a predetermined injection delay period (paragraph 71, Flours teaches using ECG trigger for inject contrast into the patient.).
Flour does not explicitly disclose a first image of the plurality of images comprising a first bolus image of the bolus at a first location within vasculature of the patient volume and a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume; in response to detecting the trigger event, automatically acquiring a plurality of images after expiration of a predetermined imaging 
combining at least the first image and the second image of the plurality of images to generate a composite image, the composite image including a first representation of the bolus at the first location and a second representation of the bolus at the second location within the vasculature of the patient volume.
Anad is in the same field of art of angiographic imaging. Further, Anad teaches in in response to detecting the trigger event, automatically acquiring a plurality of images after expiration of a predetermined imaging delay period (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, the Examiner interprets that Anad also uses a time delay to capture images.), a first image of the plurality of images comprising a first bolus image of the bolus a first location within vasculature of the patient volume (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, the Examiner interprets that the Claim 1, col 7- 8, state that Anad is capturing multiple low resolution image to determine edge of bolus).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flour by incorporating the automatic edge detection of the bolus after disbursement in the patient that is taught by Anad, to make the invention that when imaging patient, automatically release the bolus into the patient and then determines location of the bolus via image processing to perform the angiographic imaging at the precise time and location of the bolus; thus, one of ordinary skilled in the art 
Flour in view of Anad does not explicitly disclose a first image of the plurality of images comprising a first bolus image of the bolus at a first location within vasculature of the patient volume and a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume;
and a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume;
combining at least the first image and the second image of the plurality of images to generate a composite image, the composite image including a first representation of the bolus at the first location and a second representation of the bolus at the second location within the vasculature of the patient volume.  
Samson is in the same field of art of angiographic imaging. Further, Samson teaches a first image of the plurality of images comprising a first bolus image of the bolus at a first location within vasculature of the patient volume and a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume (paragraph 53-paragraph 60, Samson teaches capturing a first image and second image and detecting the bolus in each of images.);
a second image of the plurality of images comprising a second bolus image of the bolus at a second location within the vasculature of the patient volume (paragraph 53, Samson teaches capturing different bolus timing.);
paragraph 58-paragraph 62, Samson teaches capturing bolus in the imaging of the individuals.), the composite image including a first representation of the bolus at the first location and a second representation of the bolus at the second location within the vasculature of the patient volume (paragraph 60-paragraph 70, Samson teahes combing the images together of different bolus groups of the MRI data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flour in view of Anad by incorporating the image processing of capturing multiple bolus trigger points that is taught by Samson, to make the invention that when imaging patient, automatically release the bolus into the patient and then determines location of the bolus via image processing to perform the angiographic imaging at the precise time and location of the bolus and then combines all the image to be displayed for diagnosis; thus, one of ordinary skilled in the art would be motivated to combine the references since thus, it is an object of the invention at hand to provide an MR system, a MR method and a corresponding computer program, which make it possible to improve the generation of MR data of a flowing fluid (paragraph 3, Samson).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 14, Flour, Anad, and Samson discloses wherein each of the plurality of images is acquired at a predefined imaging interval, and wherein a distance traveled by the bolus in the vasculature during the predefined imaging interval is greater than a dimension of the bolus in the direction of travel (paragraph 101, Samson).

In regards to Claim 15, Flour, Anad, and Samson discloses wherein generating the composite image comprises identifying a location of the bolus in the two or more of the plurality of images (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images.); determining a curve connecting the identified locations (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus.); and generating a representation of the curve in the composite image (paragraph 70-paragraph 79, Samson).  

In regards to Claim 16, Flour, Anad, and Samson discloses wherein generating the composite image comprises: identifying opposite edges of the bolus in the two or more of the plurality of images (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, col. 5 lines 10-23.); determining an outer contour of the vasculature based on the identified opposite edges (col. 2 line 14-col. 45, Anad teaches determining the location of the edge of the bolus in low resolution images, col. 5 lines 10-23); and generating a representation of the outer contour in the composite image (paragraph 70-paragraph 79, Samson).   

In regards to Claim 17, Flour, Anad, and Samson discloses wherein generating the composite image comprises: determining foreshortening at a location of the vasculature based on a decreased size of the bolus and an increase in an intensity of the bolus at the location in an acquired image as compared to a size of the bolus and an intensity of the bolus in another of the acquired images (col. 5 lines 55- col. 6 line 15, Anad).  



Allowable Subject Matter
Claims 8-12, 18-20 would be allowable if rewritten to overcome the rejection(s) of Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664